Citation Nr: 0115780	
Decision Date: 06/08/01    Archive Date: 06/18/01

DOCKET NO.  98-16 495	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for hypertension.  


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael E. Kilcoyne, Counsel


INTRODUCTION

The veteran had active military service from April 1967 to 
April 1969, and from December 1990 to May 1991.  He has also 
had other service with the Army Reserves.  

This appeal arises from a January 1998 rating action, and was 
perfected on appeal in November 1998.  A hearing at which the 
veteran testified was conducted by the undersigned at the 
aforementioned regional office (RO) in January 2001.  A 
transcript of that hearing was subsequently obtained and 
associated with the claims file, and the case has since been 
transferred to the Board of Veterans' Appeals (Board) in 
Washington, DC.  

In addition to the foregoing, the Board notes that in an 
August 1999 decision, the RO found that a claim for service 
connection for a left knee disability was not well grounded.  
Since that decision, however, the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
enacted.  Unlike the version of the law in effect at the time 
of the August 1999 decision, the VA is now charged with the 
duty to assist almost every claimant, as well as the duty to 
provide certain notices to claimants to assist them in 
pursuing the benefit sought.  Further, the new law, in part, 
provided that a claim denied as not well grounded between 
July 14, 1999, and November 9, 2000, such as the left knee 
disability claim decided in the August 1999 RO decision, 
could be readjudicated under the provisions of the new law.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7(b), 114 Stat. 2096, 2099-2100 (2000).  

While the new law provided that a claimant must request such 
a readjudication, the Veteran's Benefits Administration, as a 
matter of policy, has indicated that it will initiate 
readjudication where it learns of such cases.  See Veteran's 
Benefits Administration Fast Letter 00-87 (Nov. 17, 2000).  
Therefore, the Board takes this opportunity to invite the 
veteran to file such an application for readjudication, and 
refers the left knee disability claim for readjudication to 
the RO.


REMAND

In this case, the veteran contends that he developed 
hypertension during his service in the Gulf War.  In 
connection with this claim, the evidence shows that the 
veteran's blood pressure level was elevated in September 1990 
(at 130/92).  Likewise, it was elevated when measured on a 
number of occasions during his Gulf War service, (130/92, 
134/92, 150/98), and when examined in connection with his re-
deployment from Saudi Arabia in March 1991, he was advised to 
seek follow-up with a civilian physician.  The veteran 
testified that he was not aware of the dangers of 
hypertension at that time, and he did not seek any follow-up 
care until 1994.  Prior to 1994, however, he testified that 
he attended a number of screenings for high blood pressure 
conducted by the Red Cross at this military Reserve Unit, and 
recalled that his blood pressure readings varied, but that 
several were elevated.  

Medical records dated in 1994 confirm that the veteran saw a 
private physician regarding his blood pressure at that time.  
This evidence also shows that the veteran reported prior 
screenings performed by a nursing service had measured his 
blood pressure as generally being 140/100.  The specific 
dates of these screenings, however, were not set forth.  
Furthermore, it is observed that while the veteran's blood 
pressure was described by this physician as "up," a 
specific diagnosis of hypertension was not entered in any 
medical record until 1996.  Thereafter, the evidence more 
consistently shows hypertension to be included among the 
veteran's diagnoses.   

As indicated in the Introduction to this decision, the 
Veterans Claims Assistance Act of 2000, charges VA with the 
duty to assist almost every claimant, as well as the duty to 
provide certain notices to claimants to assist them in 
pursuing the benefit sought.  In particular, this duty to 
assist includes obtaining a medical opinion if the evidence 
(lay or medical) shows the presence of current disability, 
and indicates the disability may be associated with service.  
As described above, the present records reflects the current 
presence of hypertension.  Likewise, the evidence shows the 
presence of elevated blood pressure readings during service.  
In view of this, the requirements of the new law make it 
necessary to return the case to the RO to obtain an opinion 
regarding the relationship between the veteran's current 
hypertension and service.  (Returning the case will also give 
the RO the opportunity to ensure that the various 
notification requirements set forth in the new law are 
satisfied.) 

Although the delay occasioned by this Remand is regrettable, 
in view of the foregoing, this case is being returned to the 
RO for the following action:

1.  The RO should contact the veteran and ask him 
to identify the places at which he has received 
treatment for hypertension since 1997.  After 
obtaining any appropriate authorization, the RO 
should attempt to obtain and associate with the 
claims file, copies of the records the veteran has 
identified.  In particular, the RO should attempt 
to secure copies of the records of Michael Bernard, 
MD. of Knoxville, TN that pertain to the veteran.  

2.  After the preceding development has been 
accomplished, the veteran's claims file should be 
forwarded to a physician knowledgeable in the field 
of hypertension.  This physician should be asked to 
review the veteran's claims file, and noting the 
elevated blood pressure readings since 1990, render 
an opinion as to when the onset of the veteran's 
hypertension occurred.  If hypertension is 
considered to have pre-existed the period of active 
service from December 1990 to May 1991, this 
physician should offer an opinion as to (1) whether 
there was an increase in the severity of that 
disability during that period of service, and, if 
so, (2) whether that increase was due to the 
natural progression of the disease.  If the 
physician concludes the veteran exhibited 
hypertension that had its initial onset in service, 
and that it did not pre-exist service, or if it is 
concluded there was no manifestation of 
hypertension in service, the inquiry may end at 
that point.  In rendering this opinion it would be 
particularly helpful if the physician to whom this 
case is referred, expressed his or her view in 
terms of whether it is "unlikely," "likely," or 
"at least as likely as not" that this disability 
had its onset at a particular time, and to include 
a complete rationale for the opinions expressed.  
In the event it is deemed necessary to actually 
examine the veteran, that should be arranged.  

3.  Upon completion of the above, the RO should 
review the evidence, and ensure that all of the 
foregoing development actions have been conducted 
and completed in full.  If any development is 
incomplete appropriate corrective action should be 
taken.

4.  The RO must also ensure that all notification 
and development actions required by the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475 
have been fully carried out.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures contained 
in sections 3 and 4 of the Act (to be codified as 
amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 
5107) are fully complied with and satisfied.  For 
further guidance on the processing of this case in 
light of the changes in the law, the RO should 
refer to any pertinent guidance that is provided by 
the Department.  Any binding and pertinent court 
decisions that are subsequently issued also should 
be considered.

5.  After all development is complete, the RO 
should review the evidence in its entirety, and 
enter its determination was to whether service 
connection for hypertension is warranted.  If the 
benefit sought continues to be denied, the veteran 
and his representative should be provided a 
supplemental statement of the case, which must 
contain notice of all relevant actions taken on the 
claim for benefits, to include a summary of the 
evidence and applicable law and regulations 
considered pertinent.  After a reasonable period of 
time in which to respond has been provided, the 
case should be returned to the Board for further 
review. 

No action is required of the veteran until he is informed, 
although he has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet.App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




